       Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 1 of 8



                                           Exhibit B
Halkbank’s Authorities Do Not Support Its Application for a Special Appearance to
Challenge Personal Jurisdiction Based Upon Minimum Contacts or to Move for Recusal, as
follows:
           Case                                      Distinguishing Factors
 Ford v. United States, 273   • Foreign defendants (individuals) appealed from a judgment of
 U.S. 593 (1927)                conviction, alleging lack of personal jurisdiction because they
                                were arrested through an “illegal seizure.” In 1927, the
                                Supreme Court affirmed the convictions, concluding that the
                                defendants “waive[d] the question of the jurisdiction of the
                                persons of defendants” by failing to raise the issue through “a
                                plea to the jurisdiction,” which “must precede th[e] plea of not
                                guilty.” Id. at 606. The Supreme Court also ruled that the
                                lower court had personal jurisdiction “because [defendants]
                                were actually in its custody.” Id. at 606–07.
                              • Defendants challenged the court’s jurisdiction after appearing.
                              • Defendants were individuals, not a corporation.
                              • No special appearance was sought.
                              • Federal Rule of Criminal Procedure 12 subsequently
                                “abolishe[d] pleas to the jurisdiction.” See Fed. R. Crim. P. 12,
                                Advisory Committee’s Note to 1944 Enactment.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
 United States v. Beadon,     • Defendant corporations appealed from a judgment of
 49 F.2d 164 (2d Cir.           conviction, alleging lack of personal jurisdiction because “[t]he
 1931)                          court erred in holding that defendant[-corporations] were in
                                court and were bound to plead to the indictment.” Id. at 166.
                                The Second Circuit affirmed the convictions, finding that there
                                was “no merit in the contention of the corporate defendants that
                                they were not in court” because “the record showed that they
                                had appeared by attorneys.” Id.
                              • Defendants challenged the court’s jurisdiction after appearing.
                              • No special appearance was sought.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
 United States v. Kolon       • Defendant foreign corporation sought to make a special
 Ind., 926 F. Supp. 2d 794      appearance to dismiss indictment for lack of personal
 (E.D. Va. 2013)                jurisdiction because the foreign corporation defendant did not
                                have an address in the United States. The district court
                                entertained the application because the Government did not
                                oppose it. But, the district court denied the motion to dismiss,
                                concluding that the Federal Rule of Criminal Procedure 4
                                mailing requirement was not “a necessary prerequisite to the
                                exercise of jurisdiction over a foreign corporation.” “It is

                                                i
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 2 of 8



                             doubtful that Congress would stamp with approval a procedural
                             rule permitting a foreign corporate defendant to intentionally
                             violate the laws of this country thereby causing harm to its
                             citizens, yet evade the jurisdiction of United States’ courts by
                             purposefully failing to establish an address here.” Id. at 802.
                           • Special appearance was not opposed.
                           • Case is outside the Second Circuit.
                           • Pre-2016 amendment to Rule 4.
                           • Criticized by the Ninth Circuit in In re Pangang Grp. Co.,
                             because the court, “without explanation or critical examination,
                             permitted [a] criminal defendant[] to enter [a] special
                             appearance[] to raise threshold objections.” 901 F.3d at 1057–
                             58.
                           • There was no motion to dismiss for lack of minimum contacts
                             nor a recusal motion.
United States v. Dotcom,   • Defendant foreign corporation sought to make a special
No. 1:12-cr-00003, 2012      appearance to dismiss indictment for lack of personal
WL 4788433 (E.D. Va.         jurisdiction because the foreign corporation defendant did not
Oct. 5, 2012)                have an address in the United States. The district court
                             entertained the application without explanation. But, the district
                             court denied the motion to dismiss, concluding that “so long as
                             the government could prove that an individual defendant is an
                             alter ego of the corporate defendant, the government could
                             satisfy Rule 4’s mailing requirement by mailing a copy of the
                             summons to one of the individual defendants” following
                             extradition to the U.S. Id., at *2.
                           • The defendant foreign corporation also sought to make
                             additional special appearances related to storage of the
                             defendant’s electronic data and the return of data stored on the
                             defendant’s servers. The district court allowed the defendant
                             “to appear . . . for the purpose of [each] hearing . . . on a limited
                             basis,” without explaining its reasoning. Id., ECF No. 84, at 27;
                             id., ECF No. 148, at 1.
                           • Case is outside the Second Circuit.
                           • Pre-2016 amendment to Rule 4.
                           • There was no motion to dismiss for lack of minimum contacts
                             nor a recusal motion.




                                              ii
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 3 of 8



United States v. Yousef,    • Defendant (individual) appealed from judgment of conviction,
327 F.3d 56 (2d Cir.          alleging violation of the “doctrine of specialty” which
2003)                         “prohibits prosecution of a defendant for a crime other than the
                              crime for which he has been extradited.” Id. at 115. The
                              Second Circuit affirmed the conviction, concluding that the
                              defendant “forfeited any argument on the doctrine of specialty
                              when he failed to assert it in his initial appellate brief.” Id. at
                              115–16.
                            • Defendant challenged the court’s jurisdiction after appearing.
                            • Defendant was an individual, not a corporation.
                            • No special appearance was sought.
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.
United States v. Noriega,   • Defendant (General Manuel Antonio Noriega, the de facto head
683 F. Supp. 1373 (S.D.       of state of Panama) sought to make a special appearance to
Fla. 1988) and 746 F.         dismiss indictment, alleging improper extraterritorial
Supp. 1506 (S.D. Fla.         application of U.S. law and asserting sovereign immunity. The
1990)                         district court entertained the special appearance. See 683 F.
                              Supp. at 1374. But, the district court denied the motion to
                              dismiss, concluding that “[j]urisiction over Defendant’s
                              extraterritorial conduct [was] appropriate both as a matter of
                              international law and statutory construction,” and the defendant
                              was not entitled to immunity. 746 F. Supp at 1519–26.
                            • The district court granted the request for a special appearance
                              because the indictment of “the de facto head of a foreign
                              government” was “surrounded with special circumstances.”
                              683 F. Supp. at 1374. It was “not stating that as a matter of law
                              any fugitive criminal defendant may contest the validity of his
                              indictment. The precedential value of such a discretionary
                              ruling will, necessarily, be minimal.” Id.
                            • Defendant was an individual, not a corporation.
                            • Case is outside the Second Circuit.
                            • The district court’s reasoning for granting a special appearance
                              was rejected by its Circuit Court of Appeals in United States v.
                              Shalhoub, 855 F.3d 1255, 1265 (11th Cir. 2017) (if the
                              defendant “wants to challenge the indictment, he need only
                              submit himself to the jurisdiction of the district court”).
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.
United States v. Siriwan,   • Defendants (individuals) sought to make a special appearance to
No. 2:09-cr-00081, 2011       dismiss indictment, alleging improper extraterritorial
WL 13057709 (C.D. Cal.        application of U.S. law and the Government’s failure to state an
July 28, 2011)                offense. The district court entertained the application for a
                              special appearance—which was unopposed—without
                              explanation. But, the district court never ruled on the motion to
                              dismiss, and the Government eventually dismissed the
                                              iii
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 4 of 8



                               indictment after the defendants were convicted in their home
                               country.
                             • Defendants were individuals, not a corporation.
                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Unique circumstances: defendants were indicted and convicted
                               in their home country.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
In re Hijazi, 589 F.3d 401   • Defendant (individual) sought to dismiss indictment, alleging
(7th Cir. 2009)                improper extraterritorial application of U.S. law, lack of
                               subject-matter jurisdiction, and violations of the Sixth
                               Amendment and the Speedy Trial Act. The district court
                               refused to consider the motion to dismiss until the defendant
                               appeared and was arraigned. Instead of appearing for
                               arraignment, the defendant sought a writ of mandamus from the
                               Seventh Circuit directing the district court to consider his
                               motion to dismiss. The Seventh Circuit directed the district
                               court to decide the motion to dismiss, reasoning that because
                               the defendant “is under no obligation to travel to the United
                               States, and as long as he does not enter the country, he cannot
                               forcibly be brought before the Central District of Illinois for his
                               arraignment . . . resolution of Hijazi’s claims—and for that
                               matter, resolution of the government’s right to proceed with this
                               case—will not be forthcoming through the usual procedures.”
                               589 F.3d at 407.
                             • Defendant was an individual, not a corporation.
                             • No special appearance was sought.
                             • Case is outside the Second Circuit.
                             • The ruling was subsequently limited by the Seventh Circuit.
                               See In re Kashamu, 769 F.3d 490, 494 (7th Cir. 2014) (where
                               the Seventh Circuit refused to direct the district court to rule on
                               a fugitive’s motion to dismiss the indictment for lack of
                               personal jurisdiction and violation of the Speedy Trial Clause of
                               Sixth Amendment, concluding that “[i]f he wants to fight the
                               charges, he has only to fly from Lagos to Chicago; there are
                               loads of reasonably priced flights”).
                             • The determination to allow a fugitive to file a motion to dismiss
                               without appearing has also been rejected by two other Circuit
                               courts. In United States v. Martirossian, 917 F.3d 883 (6th Cir.
                               2019), the Sixth Circuit held that the fugitive defendant “ha[d] a
                               readily available means of obtaining a ruling on his motion to
                               dismiss the indictment.” He could “show up in the Southern
                               District of Ohio, and the court as promised [would] decide his
                               motion.” Id. at 889. In United States v. Shalhoub, 855 F.3d
                               1255 (11th Cir. 2017), the Eleventh Circuit similarly concluded:

                                               iv
       Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 5 of 8



                                “[n]otwithstanding what the Seventh Circuit has stated on this
                                issue [in Hijazi] . . . we submit that Shalhoub has an adequate
                                remedy: appearance in the district court.” Id. at 1265.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
United States v. Tucor        • Defendant corporation sought to make a special appearance to
Int’l. Inc., 35 F. Supp. 2d     dismiss indictment, asserting immunity under the Shipping Act
1172 (N.D. Cal. 1998)           of 1984, 46 U.S.C. § 40307. The district court entertained the
                                application without explanation and granted the motion to
                                dismiss, concluding that “the indictment allege[d] conduct for
                                which defendants are immune from criminal liability.” Id. at
                                1185.
                              • Case is outside the Second Circuit.
                              • Criticized by the Ninth Circuit in In re Pangang Grp. Co.,
                                because the court, “without explanation or critical examination,
                                permitted [a] criminal defendant[] to enter [a] special
                                appearance[] to raise threshold objections.” 901 F.3d at 1057–
                                58.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
United States v. Sinovel      • Defendant foreign corporation sought to make a special
Wind Grp. Co., No. 3:13-        appearance to quash service of indictment, alleging that service
cr-00084 (W.D. Wis. Oct.        of process on counsel for the defendant was insufficient. The
20, 2017), ECF No. 348          district court entertained the application for a special
                                appearance—which was unopposed—without explanation. But,
                                the district court denied the motion to quash, concluding that
                                “sending the summons to Sinovel’s counsel and filing it on ECF
                                provided the actual notice to Sinovel,” and “that nothing more
                                is required under Rule 4(c)(3)(D).” Id. at 18.
                              • Special appearance was not opposed.
                              • Case is outside the Second Circuit.
                              • Criticized by the Ninth Circuit in In re Pangang Grp. Co.,
                                because the court, “without explanation or critical examination,
                                permitted [a] criminal defendant[] to enter [a] special
                                appearance[] to raise threshold objections.” 901 F.3d at 1057–
                                58.
                              • There was no motion to dismiss for lack of minimum contacts
                                nor a recusal motion.
United States v. Pangang      • Defendant foreign corporation sought to make a special
Grp. Co., 2017 WL               appearance to quash service of indictment, alleging that service
3034063 (N.D. Cal. July         on counsel for the defendant was insufficient. The district court
18, 2017)                       entertained the application for a special appearance—which was
                                unopposed—without explanation. But, the district court denied
                                the motion to quash, concluding that “the Government served
                                the [foreign corporate] defendants using a ‘means that gives
                                notice,’” as required by Rule 4. Id. at *3.

                                                v
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 6 of 8



                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Special appearance was rejected by the Ninth Circuit in In re
                               Pangang Grp. Co., 901 F.3d 1046, 1057 (9th Cir. 2018) (finding
                               no “evidence of a longstanding historical practice of allowing
                               special appearances in criminal cases”).
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Alfred L.   • Defendant foreign corporation sought to make a special
Wolff GmbH, No. 1:08-          appearance to quash service of indictment because foreign
cr-00417, 2011 WL              corporation defendant did not have an address in the United
4471383 (N.D. Ill. Sept.       States. The district court entertained the application without
26, 2011)                      explanation and granted the motion to quash because, “given
                               the facts before the Court, the government ha[d] not met its
                               heavy burden under a veil piercing analysis” to show that the
                               domestic subsidiaries were alter egos of the foreign corporate
                               defendant. Id. at *4.
                             • The foreign corporate defendants later ceased operations and
                               “sold” their assets to other corporations, and the Government
                               dismissed the indictments against them.
                             • Case is outside the Second Circuit.
                             • Pre-2016 amendment to Rule 4.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Johnson     • Defendant foreign corporation entered a special appearance on
Matthey Plc., 2:06-cr-         the docket without requesting permission in advance.
00169, 2007 WL 634269          Defendant sought to quash service of indictment because it did
(D. Utah Feb. 26, 2007)        not have an address in the United States. The district court
and 2007 WL 2254676            granted the motion to quash, concluding that “service upon the
(D. Utah Aug. 2, 2007)         subsidiary is not sufficient service on the parent company.”
                               2007 WL 2254676, at * 2.
                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Pre-2016 amendment to Rule 4.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Pub.        • Defendant foreign corporation entered a special appearance on
Warehousing Co., No.           the docket without requesting permission in advance.
1:09-cr-00490 (N.D. Ga.        Defendant sought to quash service of indictment because
Nov. 19, 2009), ECF No.        foreign corporation defendant did not have an address in the
165                            United States. The district court denied the motion to quash,
                               concluding that “enough evidence ha[d] been presented to
                               indicate that Agility Holdings[, a domestic subsidiary,] was the
                               alter ego or conduit of PWC,” the foreign corporate defendant.
                               Id. at 18.

                                              vi
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 7 of 8



                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Pre-2016 amendment to Rule 4.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Swank       • Defendant (individual) sought to make a special appearance to
Corp., 797 F. Supp. 497        modify a restraining order to release assets so the defendant
(E.D. Va. 1992)                could fund his legal defense. The district court entertained the
                               special appearance without explanation. But, the district court
                               substantially denied the request to modify because “[a]ssets that
                               have been targeted and restrained as potentially forfeitable
                               cannot be used to pay legal fees.” Id. at 504.
                             • Defendant was an individual, not a corporation.
                             • Case is outside the Second Circuit.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v.             • Defendant (individual) sought to make a special appearance to
Rafiekian, No. 1:18-cr-        oppose Government’s request for application of the crime-fraud
457 (E.D. Va. Sept. 24,        exception. The Government opposed the request for a special
2019), ECF. No. 213            appearance because the defendant “has chosen to remain a
                               fugitive and [] forfeit[ed] this opportunity.” The district court
                               allowed the defendant “to appear solely for the purposes of the
                               government’s motion on the crime-fraud exemption,” but did
                               not explain its reasoning. Id. at 3.
                             • Defendant was an individual, not a corporation.
                             • Case is outside the Second Circuit.
                             • There was no motion to dismiss for lack of minimum contacts
                               nor a recusal motion.
United States v. Mitchell,   • Former President Richard M. Nixon sought to make a special
377 F. Supp. 1326              appearance to quash a subpoena, arguing, among other things,
(D.D.C. 1974)                  that “court[s] are without authority to rule on the scope or
                               applicability of executive privilege when asserted by the
                               President.” Id. at 1329. The district court entertained the
                               application for a special appearance—which was unopposed—
                               without explanation. But, the district court denied Nixon’s
                               motion to quash, concluding that the President’s contention that
                               the court does not have jurisdiction “is without legal force in
                               this Circuit.” Id. The Supreme Court affirmed.
                             • Defendant was an individual, not a corporation.
                             • Special appearance was not opposed.
                             • Case is outside the Second Circuit.
                             • Unique circumstance: the movant was President Richard M.
                               Nixon who sought to quash subpoena seeking production of the
                               Watergate tapes which the special prosecutor sought to use in


                                              vii
      Case 1:15-cr-00867-RMB Document 581-2 Filed 12/05/19 Page 8 of 8



                              the criminal trial of John Mitchell, the former U.S. Attorney
                              General.
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.
United States v. Stein, 435 • Defendant-employees (individuals) sought an order requiring
F. Supp. 2d 330 (S.D.N.Y.     their employer to advance legal defense fees for their criminal
2006)                         prosecution. The employer objected on the ground that the
                              district court did not have personal jurisdiction over the
                              employer as a non-party to the criminal proceedings. The
                              district court stated that it “is arguable that [the employer’s]
                              actions before the Court constituted a general appearance,”
                              because the employer “has long been well aware of these
                              proceedings” and “attended the hearing and submitted papers.”
                              Id. at 378. The district court directed the defendant-employees
                              to file a civil suit against the employer to secure their legal
                              defense fees. It did not adjudicate the motion in the criminal
                              proceeding.
                            • No special appearance was sought.
                            • The employer was not a defendant in the criminal action.
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.
Schleifer v. Lexus of       • Defendant corporation sought to dismiss complaint for lack of
Manhattan, 2019 WL            personal jurisdiction, alleging that the defendant corporation
4640055 (S.D.N.Y. 2019)       had been dissolved. In fact, another corporation with a very
                              similar name had been formed to take over the operations of the
                              dissolved entity. The district court denied the motion to
                              dismiss, concluding that the use of “an incorrect variation on a
                              name in a summons and complaint is merely a technical defect”
                              and “is not grounds to dismiss Plaintiff’s claims.” Id. at *2.
                            • Defendant challenged the court’s jurisdiction after appearing.
                            • No special appearance was sought.
                            • Civil case, not a criminal prosecution.
                            • There was no motion to dismiss for lack of minimum contacts
                              nor a recusal motion.




                                             viii
